Citation Nr: 0507957	
Decision Date: 03/17/05    Archive Date: 03/30/05	

DOCKET NO.  01-01 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
discoid lupus erythematosus (DLE) of the scalp, face and 
upper chest, with marked scarring and laceration scar of the 
left facial area, and with recurrent oral lesions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had verified active duty from January to December 
1975.  The record indicates that he also had 2 years and 
13 days of additional prior active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran an increased evaluation 
for DLE.  Although the veteran requested a Travel Board 
hearing, he later amended that request to an RO hearing, but 
he failed to appear for the hearing scheduled in 2001.  There 
is no evidence that notice of this hearing was returned by 
the postal authorities as undeliverable, the veteran has not 
shown good cause for failure to attend this hearing, and 
there is no new request for an additional hearing.  The case 
is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's discoid lupus erythematosus is manifested 
by a 26- by 13-centimeter area on the chest without 
significant scarring, disfiguring, tissue loss or 
cicatrization, and an area on 95 percent of the scalp and 
about one-quarter of the face, translating to approximately 
40 percent of the naturally exposed areas with total 
involvement of approximately 15 percent of the entire body, 
with a 1-centimeter area of chronic tissue loss in the center 
of the anterior scalp, with some scarring and some 
disfigurement, and also some oral lupus which did not result 
in loss of teeth (which was caused by periodontitis and 
caries from less than optimal dental hygiene).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's discoid lupus erythematosus have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7809 (2002); 7800, 7801, 
7803, 7804, 7805, 7806, 7809 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was initially provided formal notice of VCAA in 
November 2002, following the perfection of his appeal in 
February 2001.  The Board remanded the appeal in July 2003 
for better VCAA compliance as well as additional development.  
The veteran was subsequently again provided VCAA formal 
notice in January 2004.  That notification informed the 
veteran of the evidence necessary to substantiate his claim 
and requested that he identify all places where he had 
received treatment for DLE so that such records might be 
collected for inclusion in the claims folder.  He was 
informed of the evidence VA was responsible to collect and 
the evidence he was responsible to submit.  

All records of the veteran's continuing treatment with VA 
were collected for review.  The veteran was provided VA 
dental and dermatological examinations in June 2004 with a 
request for opinions consistent with the Board's July 2003 
remand.  These examinations are adequate for rating purposes 
and include the requested opinions.  In November 2004, the 
veteran was provided a supplemental statement of the case 
which included a recitation of the regulatory implementation 
of VCAA, and which also included a recitation of the more 
recently adopted regulations for evaluating disabilities of 
the skin at 38 C.F.R. § 4.118.  In December 2004, the veteran 
wrote that he had no additional evidence to furnish in 
support of his claim.

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would be 
responsible to collect on his behalf, he has been requested 
to submit any evidence he might have in his possession, and 
the duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the most recent VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim in a supplemental statement of the case.  
Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment of earning capacity resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The schedular criteria for evaluating disabilities of the 
skin, scars, and DLE was changed in August 2002.  Because the 
veteran filed the claim giving rise to the current appeal in 
May 2000, the now superseded criteria must be considered in 
deciding the appeal.  

Prior to August 2002, 38 C.F.R. § 4.118, Diagnostic Code 7809 
for DLE noted that DLE was not to be combined with ratings 
under Diagnostic Code 6350 (involving systemic manifestations 
of lupus).  Prior to August 2002, scars which were 
superficial and poorly nourished with repeated ulceration 
warranted a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars which were superficial 
and tender and painful on objective demonstration warranted a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Other scars were to be evaluated on 
limitation of function of any part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  Prior to August 2002, 
the veteran's DLE was rated by analogy to Diagnostic 
Code 7806 which provided a maximum 50 percent evaluation for 
skin disease with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or with 
symptoms which were exceptionally repugnant.  The veteran's 
currently assigned 50 percent evaluation from before and 
during the pendency of this appeal is based upon this 
schedular criteria under Diagnostic Code 7806.

Subsequent to August 2002, DLE is to be rated as 
disfigurement of the head, face, or neck, or for scars, or 
for dermatitis depending upon the predominant disability.  
DLE is still not to be combined with ratings under Diagnostic 
Code 6350 for systemic lupus.  38 C.F.R. § 7809 (2004).

Dermatitis affecting 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas affected or which 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis involving more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or which requires constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month period 
warrants a 60 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (as above), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  The eight characteristics of disfigurement are 
(1) a scar 5 or more inches (13 or more cm.) in length, (2) a 
scar at least one-quarter inch (0.6 cm.) at the widest part, 
(3) the surface contour of a scar is elevated or depressed on 
palpation, or, (4) a scar is adherent to underlying tissue, 
or (5) the skin is hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.), (6) skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.), in an 
area exceeding 6 square inches (39 sq. cm.), or 
(7) underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.), or (8) the skin is indurated 
and inflexible in an area exceeding 6 square inches.  
Unretouched color photographs must be considered when 
evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Scars which are superficial and painful on examination or for 
any reason have frequent loss of covering of the skin over 
the scar, warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Other scars will be 
rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

Analysis:  Historically, the veteran was in receipt of a 
30 percent evaluation since his separation from service in 
December 1975, and has been in receipt of a 50 percent 
evaluation effective from October 1986.  He filed his current 
claim for increase in May 2000.  The veteran is also in 
receipt of a separate 10 percent evaluation for tinea pedis 
of the feet which has been in effect since October 1986.  

In June 2000, the veteran was provided a VA examination.  It 
was noted he had been initially diagnosed with DLE during 
service and that he had subsequently developed oral lesions 
some five or six years earlier.  The oral lesions did not 
result in identifiable functional impairment due to loss of 
motion or masticatory function and range of motion was 
normal.  There were seven missing teeth.  The diagnosis from 
this dental examination was oral ulcerations, gingival 
erosions and periodontitis.

Records of the veteran's outpatient treatment with VA during 
the period of this appeal were collected for review.  These 
records do not show any form of ongoing care or treatment for 
DLE, other than the fact that the veteran uses topical 
applications.  These records do, however, document ongoing 
dental care.  In December 2000, it was noted that DLE 
included the typical vesiculobullous sloughing of epithelial 
layers of the basement membrane around the teeth, with 
pinpoint hemorrhage associated with connective tissue 
exposure.  It was also noted that generalized recession was 
evident "associated with incorrect brushing technique" and 
friability of cervical gingiva associated with lupus 
condition.

In accordance with the Board's most recent July 2003 remand, 
the veteran was provided more recent dental and 
dermatological examinations.  A June 2004 examination of the 
skin noted that the veteran worked for the Post Office 
Department and that he had lost no time from work due to DLE.  
The veteran had a diagnosis of lupus but there were no 
systemic problems.  Treatment included topical creams.  
Examination revealed an area of the upper chest extending 
from nipple to nipple over a length of 26 centimeters which 
extended from top to bottom over a length of 13 centimeters.  
This was an area where the veteran had natural hair on his 
chest.  The chest area affected had no significant scarring, 
disfigurement, tissue loss, or cicatrization.  The veteran 
had virtually no hair and this was noted as secondary to 
natural baldness.  The lupus problem involved over 95 percent 
of his scalp and, in the center of the anterior scalp, 
between the two parietal bone segments, there was a 
1-centimeter area of tissue loss which appeared to be 
chronic.  It was small, measuring just under one centimeter 
in diameter, and did not bleed and did not crust, but it was 
a chronic area of tissue loss.  There were numerous areas on 
the scalp, especially the top and back where there was no 
pigment.  The veteran also reported a dandruff-type scaling 
in both external auditory canals but nothing was found on 
examination.  He had some success with topical applications.  
No lesions were found upon examination.  Photographs were 
taken and included in the claims folder.  The physician noted 
percentages of skin involvement as 95 percent of the scalp 
and 25 percent of the face which translated into 
approximately 40 percent of his natural exposed areas.  The 
percentage of the entire body affected was approximately 
15 percent.  There were some scarring and some mild 
disfigurement.  The physician indicated that he could not 
determine that the veteran's overall condition was any 
different than it had been in the past.

Also in June 2004, the veteran was provided a VA dental 
examination.  Physical examination resulted in an opinion 
that there was no impairment due to loss of motion or 
masticatory function.  Ten teeth were missing.  There was no 
loss of bone, mandible, maxilla, or hard palate.  There were 
two oral ulcers consistent with DLE present in the buccal 
mucosa.  The diagnosis was DLE which included oral ulcers 
which were present on examination and by history.  In 
November 2004, the physician reviewed this examination and 
added that the veteran's loss of teeth was not related to 
DLE.  Periodontitis and caries from less than optimal hygiene 
was the most likely etiology of his edentulous state.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 50 percent for 
the veteran's service-connected DLE.  The RO had initially 
assigned the veteran a 50 percent evaluation in 1986 in 
reliance upon Diagnostic Code 7806 which was then the general 
rating criteria for many disabilities of the skin and which 
reflected the highest schedular evaluation available 
consistent with findings of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or resulting in skin disability which was 
exceptionally repugnant.  In reviewing both the new and old 
criteria in its most recent supplemental statement of the 
case issued in November 2004, the RO concluded that the 
veteran's DLE was most fairly evaluated by this superseded 
criteria which had originally been used to assigned a 
compensable evaluation.

The generalized rating criteria for dermatitis or eczema at 
Diagnostic Code 7806 now in effect provides that a 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or the exposed areas are affected by the service-
connected disability, or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  There is certainly no evidence showing that the 
veteran has ever required constant or near-constant systemic 
therapy with corticosteroids or other immunosuppressive 
drugs.  The most recent VA dermatological examination 
resulted in an estimation that DLE affected 40 percent of the 
veteran's naturally exposed areas but only 15 percent of his 
entire body.  The next higher 60 percent evaluation requires 
either 40 percent of the entire body, which is not shown, or 
more than 40 percent of the exposed area and the veteran is 
not demonstrated to have more than 40 percent coverage of 
service-connected DLE.

The veteran's currently assigned 50 percent evaluation would, 
under Diagnostic Code 7800, require visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features or with four or five 
characteristics of disfigurement.  The next higher 80 percent 
evaluation would require visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features or with six or more 
characteristics of disfigurement.  The veteran is shown to 
currently manifest a single 1-centimeter-in-diameter area of 
chronic tissue loss at the center of the anterior scalp.  
This tissue loss does not, however, bleed or crust.  The 
color photographs taken at the time of VA examination do not 
show gross distortion or asymmetry of three or more features 
or paired sets of features.  

Additionally, the veteran does not have six or more 
characteristics of disfigurement.  The veteran may have a 
scar which is at least 1/4-inch wide at the widest part and a 
scar which is elevated or depressed on palpation.  The 
veteran also clearly has hypo- or hyper-pigmented areas of 
the scalp which exceed 6 square inches.  The veteran also has 
skin texture which is abnormal in an area exceeding 6 square 
inches.  The veteran, however, is not shown to have a scar of 
5 or more inches or scars adherent to underlying tissue or 
missing soft tissue in an area exceeding 6 square inches or 
induration and inflexibility of skin in an area exceeding 
6 square inches.  In the absence of evidence clearly 
demonstrating that the veteran has DLE affecting areas of 
more than 40 percent of the entire body or of the exposed 
areas affected or requiring constant or near-constant 
systemic therapy with corticosteroids or other 
immunosuppressive drugs, and in the absence of evidence 
showing gross distortion or asymmetry of three or more 
features or paired sets of features or six or more 
characteristics of disfigurement, the next higher 60 or 
80 percent evaluations available for assignment are not 
warranted.

The Board has also considered the veteran's ongoing argument 
that DLE has caused him dental disability including loss of 
teeth.  Although oral DLE lesions are documented as being 
chronic and as resulting, when extant in a sloughing of the 
epithelial layer of the basement membrane around the teeth, a 
preponderance of the competent evidence on file does not show 
that the veteran's loss of teeth are causally related to DLE.  
Both the outpatient treatment record from December 2000 and 
the more recent VA dental examination of June 2004 clearly 
indicate that the veteran has periodontitis and caries from 
less than optimal hygiene.  That is, the competent clinical 
evidence on file does not show that the veteran's DLE has 
caused him to lose any of his missing teeth and although DLE 
lesions of the mouth are periodically demonstrated, these 
lesions are not clinically identified as causing disability 
of the mouth above and beyond the 50 percent evaluation 
presently assigned, which is reflective of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which result in exceptionally repugnant 
manifestations.

ORDER

Entitlement to an evaluation in excess of 50 percent for 
discoid lupus erythematosus (DLE) of the scalp, face and 
upper chest, with marked scarring and laceration scar of the 
left facial area, and with recurrent oral lesions is denied.  

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


